Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered March 22, 1995, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
*97The hearing court properly denied defendant’s motion to suppress the written and videotaped statements. At the very least, the detective’s observation of defendant being chased by a crowd of people vociferously accusing defendant of a specific murder known to the detective provided reasonable suspicion to stop and detain him (People v Youmans, 228 AD2d 345). Since defendant was being pursued by an angry group, it was reasonable for safety purposes to remove him to the nearby station house in order to look into the matter (see, People v Hicks, 68 NY2d 234), and, under these unusual circumstances, removal to the station house did not transform this investigative detention into an arrest (People v Foster, 173 AD2d 841, lv denied 78 NY2d 1011). When, moments later, one of the pursuers, who was properly found by the court to have the status of a citizen-informant, indicated to a detective at the precinct that defendant was the man who had been seen at the murder victim’s apartment and who had sold the victim’s possessions, probable cause existed to arrest defendant. We note, in any event, that probable cause already existed at the time of the street encounter, given the information about the case previously provided by the citizen-informant whom the detective had recognized during the chase.
The suppression hearing testimony established beyond a reasonable doubt (People v Anderson, 42 NY2d 35, 38-39) that defendant knowingly and voluntarily waived his Miranda rights.
The court was under no obligation to submit to the jury the issue of the voluntariness of defendant’s confession absent a request from defendant. Concur — Milonas, J. P., Rosenberger, Wallach, Tom and Mazzarelli, JJ.